NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Argued September 17, 2015
                               Decided October 21, 2015

                                        Before

                             JOEL M. FLAUM, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             DIANE S. SYKES, Circuit Judge

No. 15-1396

DELIA WEBSTER,                                 Appeal from the United States District
     Plaintiff-Appellant,                      Court for the Southern District of
                                               Indiana, Indianapolis Division.
      v.
                                               No. 13-cv-01975
BAYVIEW LOAN SERVICING, LLC,
     Defendant-Appellee.                       Tanya Walton Pratt,
                                               Judge.

                                      ORDER

        Delia Webster sued Bayview Loan Servicing, LLC, asserting claims under the
Telephone Consumer Protection Act and the Fair Debt Collection Practices Act. She
later filed a Motion for Leave to File an Amended Complaint, seeking to amend the
complaint to assert the claims as a class action. Webster simultaneously filed a Motion
for Class Certification. While those motions were pending, Bayview offered to settle
Webster’s claims, purporting to tender the full relief sought in Webster’s complaint.
Webster rejected the offer. Bayview then moved to dismiss the complaint, arguing that
Webster’s individual claims were now moot and, accordingly, she could no longer serve
as a class representative. The district court agreed and dismissed Webster’s individual
No. 15-1396                                                                         Page 2

claims as moot. The district court then denied her motions to amend the complaint and
for class certification, finding those motions also moot. Webster appeals.

       After the district court dismissed Webster’s individual claims as moot, this court
issued its decision in Chapman v. First Index, Inc., 796 F.3d 783 (7th Cir. 2015), wherein
we held that a defendant’s offer of full compensation does not moot the plaintiff’s
lawsuit. Id. at 787. Accordingly, based on Chapman, we reverse the dismissal of
Webster’s individual claims, vacate the denial of Webster’s Motion for Leave to File an
Amended Complaint and Motion for Class Certification, and remand for further
proceedings consistent with this order.

                                            I.

        Delia Webster defaulted on a mortgage due to BAC Home Loan Servicing, which
defendant Bayview Loan Servicing, LLC (“Bayview”) began servicing in 2012. Webster
later received a discharge in bankruptcy on that debt. Nonetheless, Bayview continued
to call her cell phone, using an automatic telephone dialing service. After the
bankruptcy discharge, Bayview also sent a letter to Webster regarding the debt. On
December 13, 2013, Webster filed a complaint against Bayview, alleging claims under
the Telephone Consumer Protection Act (“TCPA”) and the Fair Debt Collection
Practices Act (“FDCPA”). Webster’s complaint sought only individual relief (as
opposed to class relief), and requested actual and compensatory damages, an order
enjoining Bayview from committing any future violations of the FDCPA and TCPA,
and a declaratory judgment that Bayview violated the FDCPA and TCPA.

       On May 13, 2014, Webster filed a Motion for Leave to File an Amended
Complaint. She attached the proposed amended complaint to the motion: The proposed
amended complaint included not just Webster’s individual TCPA and FDCPA claims,
but also added class claims under the TCPA. That same day, Webster also filed a
Motion for Class Certification, requesting that the court certify the class she proposed in
her amended complaint.

       In response, Bayview first requested an extension of time to respond to the
Motion for Leave to File an Amended Complaint, but before responding to that motion,
Bayview tendered relief to Webster for her individual claims. Webster rejected
Bayview’s tender. Bayview then moved to dismiss Webster’s individual complaint for
lack of jurisdiction, and also moved to strike Webster’s Motion for Class Certification
because the currently pending complaint only asserted individual claims. The district
No. 15-1396                                                                                      Page 3

court granted Bayview’s Motion to Dismiss Webster’s individual complaint. It then
denied Webster’s Motion for Leave to File an Amended Complaint and her Motion for
Class Certification as moot. Webster appeals.

                                                   II.

        On appeal, Webster initially argued that dismissal of her complaint was
inappropriate because she had filed a Motion for Leave to File an Amended Complaint
to allege a class action suit and had also sought class certification prior to Bayview’s
tender to settle her individual claims. Webster had further argued that Bayview’s tender
did not moot her individual claims because the offer did not provide her with the full
relief she had requested. However, as Webster rightly maintained at oral argument, this
court’s recent decision in Chapman mandates reversal for a different reason: A
defendant’s tender of full relief does not moot the litigation. Id. at 787. In reaching this
holding, Chapman expressly overruled Damasco v. Clearwire Corp., 662 F.3d 891, 895 (7th
Cir. 2011), Thorogood v. Sears, Roebuck & Co., 595 F.3d 750, 752 (7th Cir. 2010), Rand v.
Monsanto Co., 926 F.2d 596, 598 (7th Cir. 1991), and other “similar decisions to the extent
they hold that a defendant’s offer of full compensation moots the litigation or otherwise
ends the Article III case or controversy.” Id. at 787. Thus, based on Chapman, we reverse
the district court’s dismissal of Webster’s individual complaint. 1

       However, we note, as did the court in Chapman, that “[r]ejecting a fully
compensatory offer may have consequences other than mootness.” Id. at 787. While
Bayview advocates for this court to impose those consequences now, such as by finding
that Webster has waived her claims or is estopped from presenting them, those
questions are best left to the district court in the first instance. Id. at 788.

        Because we reverse the district court’s dismissal of Webster’s individual claims,
we must also vacate the district court’s dismissal of Webster’s Motion for Leave to File
an Amended Complaint and her Motion for Class Certification. In doing so, however,
we take no position on the propriety of granting those motions. It is still within the
district court’s discretion to decide whether to grant a motion for leave to amend,
United States v. Sanford-Brown, Ltd., 788 F.3d 696, 706-07 (7th Cir. 2015), and then further
to determine whether to certify a class and whether Webster would be an appropriate

1
  As Chapman recognizes, the mootness issue is currently pending before the Supreme Court. See Gomez v.
Campbell-Ewald Co., 768 F.3d 871 (9th Cir. 2014), cert. granted, —U.S. —, 135 S. Ct. 2311, 191 L. Ed. 2d 977
(2015).
No. 15-1396                                                                          Page 4

class representative. Arreola v. Godinez, 546 F.3d 788, 799 (7th Cir. 2008). Those questions
are also left to the district court to consider.


                                            III.


        The district court’s order granting Bayview’s Motion to Dismiss is reversed
because Bayview’s tender of relief did not moot Webster’s individual claims. The
district court’s order dismissing Webster’s Motion for Leave to File an Amended
Complaint and Motion for Class Certification is vacated, and this case is remanded for
further proceedings consistent with this order.